Citation Nr: 0425513	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a right ankle dislocation.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a cervical spine strain.

3.  Entitlement to a disability evaluation in excess of 10 
percent for chronic lumbosacral spine strain.

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the abdomen.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
November 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO denied the veteran's claims for an increased 
(compensable) rating for residuals of a right ankle 
dislocation, and his claims for an increased rating for 
cervical strain, lumbosacral strain, and residuals of a 
gunshot wound, each currently evaluated as 10 percent 
disabling.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2003.  In September 2003, the veteran submitted a 
timely Substantive Appeal.

The Board's decision on the veteran's claim for a compensable 
rating for residuals of a right ankle dislocation is set 
forth below.  The veteran's claims for a rating in excess of 
10 percent, each, for cervical strain, for lumbosacral strain 
and for residuals of a gunshot wound to the abdomen are 
addressed in the remand following the decision.  These claims 
are being returned to the RO via the Appeals Management 
Center  (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a compensable rating for residuals 
of a right ankle dislocation has been accomplished.  

2.  The veteran's residuals of a right ankle dislocation 
consist, primarily, of less than moderate overall limitation 
of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right ankle dislocation have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a compensable rating for residuals 
of a right ankle dislocation have been accomplished.

In a January 2003 letter and the August 2003 SOC, the RO 
notified the veteran of the legal criteria governing the 
claim.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that the January 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical, employment, or lay evidence 
pertinent to the claim on appeal.  The letter also invited 
the veteran to send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran in 
January 2003, before the rating action on appeal.  While the 
exact rating code criteria for a compensable evaluation were 
not given to the veteran until the August 2003 SOC, 
reflecting the RO's last adjudication of the matter currently 
under consideration, the Board finds that the January 2003 
letter that informed the veteran that he needed to provide 
medical evidence showing that his right ankle disability had 
increased in severity was sufficient to inform him of what 
evidence he needed to provide to substantiate his claim.  
Hence, the Board finds that the Pelegrini of pre-adjudication 
notice requirement has been met.

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran on this issue.  The RO has obtained the veteran's 
identified treatment records, and has arranged for the 
veteran to undergo VA examination in connection with his 
claim; as addressed in more detail below, the Board finds 
that this evidence provides a sufficient basis for evaluation 
of the veteran's claim.  Moreover, the veteran has been given 
the opportunity to submit evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on the claim for a compensable rating for 
residuals of a right ankle fracture.

II.  Background

A November 2002 rating action granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
ankle dislocation, effective January 13, 2000.  The veteran 
contends that his service-connected residuals of a right 
ankle dislocation are more severe than the current rating 
indicates.   

Medical evidence of record shows that the veteran complains 
of pain in his right ankle on prolonged standing or walking.  

Outpatient treatment records from the Fayetteville, North 
Carolina, VA medical facility for the periods from April 1997 
to October 2000, and from July 2001 to July 2003, reflect no 
treatment for a right ankle condition.  

In May 2002, the veteran underwent a VA general medical 
examination.  On examination, his right ankle was normal in 
appearance with 20 degrees of dorsiflexion, 30 degrees of 
plantar flexion, intact sensation in the feet, normal 
temperature, normal pulses, and no residual abnormality 
noted.  The diagnosis was "history of right ankle injury, 
recovered."

In April 2003, the veteran underwent a VA joints examination 
of his right ankle.  He then reported pain in his ankle on 
prolonged use, but denied swelling, instability, or giving 
way.  He did not use crutches, a brace or a cane, but took 
anti-inflammatory medication as needed.  He had no recurrent 
subluxation and was able to do usual occupational and daily 
activities.  On physical examination the veteran's right 
ankle had dorsiflexion of 10 degrees, planter flexion of 45 
degrees, and eversion and inversion within normal limits.  He 
could toe/heel stand and squat without difficulty.  He had no 
pain on motion, no additional limitation of motion caused by 
pain, weakness, fatigue, or lack of endurance following 
repetitive use.  There was no edema, effusion, instability, 
weakness or tenderness.  His gait was normal.  The examiner 
also noted that there were no unusual calluses or shoe wear 
to indicate abnormal weight bearing, and no ankylosis or 
constitutional signs of inflammatory arthritis.  X-rays of 
the right ankle showed no evidence of fracture, degenerative 
change, or abnormality.  The diagnosis was status post 
dislocation of the right ankle with no degenerative joint 
disease, but complaints of pain.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C..F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue it is the  
present level of disability that is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of a right ankle 
dislocation are currently rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
this rating criteria, limitation of motion of the ankle is 
rated as 10 percent when moderate, and 20 percent when 
severe.  38 C.F.R. §  4.71a, Diagnostic Code 5271 (2003).  
Normal range of motion for the ankle is 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2003).  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the as the criteria for 
a compensable rating for the service-connected right ankle 
disability are not met.

Initially, the Board notes that the April 2003, when 
considered in light of other evidence of record, provides a 
sufficient basis for evaluation of the veteran's claim, 
notwithstanding the fact that the April 2003 examiner noted 
that he did not review records prior to the examination.  
While the Board recognizes that a fully informed evaluation 
requires consideration of prior medical treatment and the 
history of the disability (see Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)), here, that requirement was met despite 
the examiner's inability to review the actual records.  
Review of the examination report shows that the veteran 
provided the examiner with a thorough history of his injury, 
treatment and complaints.  Given the absence of any treatment 
of the ankle in the outpatient treatment records, the 
examiner was thus provided with the requisite prior medical 
treatment and history of the disability orally by the 
veteran.  

As indicated above, a compensable evaluation for the 
veteran's right ankle requires a demonstration of at least 
moderate limitation of motion.  Considering the pertinent 
evidence of record, to include the results of the April 2003 
examination, the Board finds that this level of disability 
associated with the right ankle is not present.  While the 
veteran does have limited motion in dorsiflexion, this is the 
only measurable limitation of motion of the right ankle.  His 
plantar flexion is normal, and on objective examination he 
had no painful motion, weakness, lack of endurance, abnormal 
gait, or interference with his usual occupational and daily 
activities.  Additionally, his limitation of motion does not 
affect his weight bearing.  Given this disability picture-
reflecting, despite the limitation of dorsiflexion, less than 
moderate overall limitation of motion-the Board finds that 
the criteria for a compensable rating under Diagnostic Code 
5271 are not met. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
evidence currently of record does not demonstrate any 
objective evidence that the veteran experiences functional 
loss due to pain or any of the other factors noted above.  In 
fact, the April 2003 examiner specifically noted that these 
factors were not present.  Consequently, the record presents 
no basis for assignment of a compensable rating in light of 
these factors.  

Under these circumstances, the Board must conclude that the 
claim for a compensable rating for residuals of a right ankle 
dislocation must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A compensable rating for residuals of a right ankle 
dislocation is denied.


REMAND

The Board finds that additional evidentiary and procedural 
development of the veteran's claims for a rating in excess of 
10 percent, each, for residuals of a gunshot wound to the 
abdomen, for cervical strain, and for lumbosacral strain is 
needed.  

With regard to the veteran's claim for an increased rating 
for residuals of a gunshot wound of the abdomen, the Board 
notes that none of the examination reports evaluating the 
severity of his residuals have included a review of the 
service records contemporaneous to the gunshot wound and its 
treatment.  To properly evaluate these residuals, 
consideration of the history of the wound is necessary to 
ensure that all potentially affected muscle groups and body 
parts are examined.  See 38 C.F.R. § 4.56 (2003).   

As for the veteran's claims for increased ratings for 
lumbosacral strain and for cervical strain, the Board notes 
that the most recent examiner did not have the opportunity to 
review the claims file prior to evaluating the severity of 
the veteran's disabilities.  Moreover, the examination report 
does not indicate that the veteran's adequately presented his 
pertinent medical history, so as to render this oversight 
harmless. 

Additionally, in the veteran's April 2003 spine examination 
report the examiner diagnosed the veteran with degenerative 
disc disease.  Review of the X-ray of the lumbosacral spine 
shows modest focal spondylosis at L2-3, but no other 
disability.  Given the discrepancy between the X-ray evidence 
and the examination report, clarification of the veteran's 
lumbar spine diagnosis is necessary.

Further, the veteran's service-connected cervical and 
lumbosacral strain were evaluated by the RO under 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5292 (2003).  Effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R.  § 
4.71a, DCs 5235 to 5243).  

VA must adjudicate the veteran's claim under the former 
regulations for any period prior to the effective date of the 
new diagnostic codes, and must consider the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997)  

Hence, the Board finds that a more contemporaneous orthopedic 
examination is needed, to include findings responsive to the 
former and revised rating criteria.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, will result in 
a denial of the claim(s) for increase.  See 38 C.F.R. 
§ 3.655(b)  (2003).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claims should include specific 
consideration of the former and revised applicable rating 
criteria.

Accordingly, these matters are hereby REMANDED, to the RO,  
via the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his lumbar 
and cervical spine disabilities, and a 
muscles examination for the residuals of 
his gunshot wound to the abdomen.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests, studies 
and consultations deemed necessary should 
be accomplished (with all findings 
therefrom made available to the examiner 
prior to the completion of his report), 
and all clinical findings should be 
reported in detail.  All examination 
findings, along with the complete 
rationale for all opinion expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), should be set forth 
in a typewritten report by each examiner.

The orthopedic examiner should report 
range of motion of the lumbar spine and 
the cervical spine in degrees, and in all 
directions, and should specify normal 
ranges of motion for comparison purposes.  
Specific clinical findings also should 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
lumbar and cervical spine; and whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should also offer an opinion 
as whether the veteran has degenerative 
disc disease in his lumbar spine.  If so, 
the examiner should provide an assessment 
of the severity of the degenerative disc 
disease, to include discussion of any 
incapacitating episodes.   Such 
assessment should include comment as to 
the effects of the service-connected low 
back disorder upon the veteran's ordinary 
activity and how it impairs him 
functionally, particularly in the work 
place.  

The muscles examiner should review the 
history of the gunshot wound to the 
abdomen, identify all current residuals 
based on that review and the current 
examination, and provide an assessment of 
the severity of the residuals.  If any 
additional examination is needed to 
adequately assess the severity of one of 
the residuals of the veteran's gunshot 
wound to the abdomen, it should be 
scheduled.  

3.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO  
must ensure that all requested 
notification and development action has 
been accomplished (to the extent  
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b).  Otherwise, in adjudicating the 
claims for higher evaluations for 
cervical and lumbar spine disabilities, 
the RO must specifically documented its 
consideration of the former and revised 
applicable rating criteria.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case, that includes citation to and 
discussion of all additional legal 
authority considered, including the new 
spine regulations, and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West,  
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108  
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory  
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



